      Case 1:19-cv-00021-VSB-BCM Document 377 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  3/10/2021
DISH NETWORK L.L.C., et al.,                              :
                                                          :
                                        Plaintiffs,       :
                                                          :               19-cv-0021 (VSB)
                      -against-                           :
                                                          :                    ORDER
ASIA TV USA LTD., et al.,                                 :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

        Before the Court is Plaintiffs’ letter motion dated March 8, 2021, (Doc. 372), pursuant to

Rule 5B of this Court’s Individual Rules and Practices, for entry of an order permitting them to

publicly file a redacted version of Plaintiffs’ reply brief in support of their motion for an order of

attachment.

        Upon consideration of the motion and for good cause shown, the Court GRANTS

Plaintiffs’ motion. Accordingly, it is hereby:

        ORDERED that Plaintiffs may publicly file a redacted copy as indicated in the highlighted

set accompanying their letter motion.

SO ORDERED.

Dated: March 10, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge




                                                         1
